                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Terry Lee Hewitt, Jr.,                               C/A No. 6:19-cv-3014-JFA-KFM

                                   Plaintiff,

    v.
                                                                       ORDER
    Bryan Stirling, Donna L. Cappadonia,
    Dustin Phillips, and Michelle Fox 1,

                                   Defendants.


I.       INTRODUCTION

         Plaintiff, Terry Lee Hewitt, Jr, (“Plaintiff”) a self-represented state prisoner, brings

this action pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case

was referred to the Magistrate Judge for initial review.

         Plaintiff filed his original complaint on October 25, 2019. (ECF No. 1). By orders

dated November 4, 2019, and December 4, 2019, the Magistrate Judge provided Plaintiff

the opportunity to file amended complaints to correct deficiencies identified by the court

which would warrant summary dismissal pursuant to § 1915 and § 1915A. 2 (ECF Nos. 7


1
  This caption represents the current parties to this action, in light of the plaintiff’s amended
complaint. (ECF No. 13).
2
  Pursuant to 28 U.S.C. § 1915, the in forma pauperis statute, the District Court may dismiss a
case if it is satisfied that the action “fails to state a claim on which relief may be granted,” is
“frivolous or malicious,” or “seeks monetary relief against a defendant who is immune from such
relief.” 28 U.S.C. § 1915(e)(2)(B). Further, the plaintiff is a prisoner under the definition of 28
U.S.C. § 1915A(c), and “seeks redress from a governmental entity or officer or employee of a
governmental entity.” 28 U.S.C. § 1915A(a). Thus, even if the plaintiff had prepaid the full filing
fee, this Court is charged with screening the plaintiff’s lawsuit to identify cognizable claims or to
dismiss the complaint if (1) it is frivolous, malicious, or fails to state a claim upon which relief
& 11.) Plaintiff filed an Amended Complaint after both orders in an attempt to cure the

deficiencies. (ECF Nos. 9 & 13).

         After reviewing the Complaint and both Amended Complaints and specifically

advising Plaintiff of deficiencies in his pleadings, the Magistrate Judge assigned to this

action 3 prepared a thorough Report and Recommendation (“Report”). (ECF No. 18).

Within the Report, the Magistrate Judge opines that the Amended Complaint is subject to

summary dismissal pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(b)(1) for failure to

state a claim upon which relief can be granted. Id. Thus, the Report recommends that this

matter be summarily dismissed with prejudice and without issuance of service of process.

The Report sets forth, in detail, the relevant facts and standards of law on this matter, and

this Court incorporates those facts and standards without a recitation. Plaintiff filed

objections to the Report on February 10, 2020. (ECF No. 21). Therefore, this matter is ripe

for review.

   II.      LEGAL STANDARD

         The court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct




may be granted, or (2) seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915A.
3
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
Court. The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                2
a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must

only review those portions of the Report to which Petitioner has made a specific written objection.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the complaint or a mere citation to legal authorities. See Workman v. Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).




                                                 3
    III.      DISCUSSION

           As stated above, the relevant facts and standards of law on this matter are incorporated

from the Report. However, a brief recitation of the factual background is necessary to analyze the

objections.

           Plaintiff, a state prisoner in the custody of the South Carolina Department of Corrections

(“SCDC”) at Lee Correctional Institution (“Lee”), makes various claims against SCDC employees

relating to his medical treatment while at Lee. (ECF No. 13). Plaintiff’s amended complaint,

consisting of 24 typed pages and one hundred pages of exhibits, asserts a plethora of deliberate
                                                                                  4
indifference claims against the defendants. (Id.). Liberally construed,               Plaintiff’s amended

complaint alleges that the defendants are being deliberately indifferent to his medical needs in

three areas: (1) by not allowing him to be treated by a doctor when he goes to sick call; (2) by

delaying his medical treatment despite his request for emergency appointments; and (3) by

ineffectively treating his mental health condition. (see generally ECF No. 13). Plaintiff’s alleged

injuries include internal and external physical pain, mental anguish, and health deterioration. (Id.

at 14). For relief, Plaintiff seeks an injunction to have the medical and mental health requests

placed on the institutional kiosks and money damages. (Id. at 15).

           Initially, it should be noted that Plaintiff offers no objections to the portions of the Report

recommending dismissal of Nurse Bostick, Nurse Allen, 5 Director Bryan Stirling, or Michelle Fox.



4
  As a pro se litigant, the plaintiff’s pleadings are accorded liberal construction and held to a less
stringent standard than formal pleadings drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89
(2007) (per curiam). However, the requirement of liberal construction does not mean that the Court
can ignore a clear failure in the pleading to allege facts which set forth a claim cognizable in a
federal district court. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).
5
  Plaintiff appears to have abandoned all claims against Nurse Bostick and Nurse Allen in the
amendment of his pleading and they are therefore not included in the caption above. However, to
remove any doubt, all claims against Nurse Bostick and Nurse Allen are dismissed for failure to
state a claim.
                                                     4
A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R.

Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir.

1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections as to the dismissal of Nurse Bostick,

Nurse Allen, Director Bryan Stirling, or Michelle Fox and therefore this Court is not required

to give an explanation for adopting the recommendation as to those defendants. A review

of the Report and prior orders indicates that the Magistrate Judge correctly concluded that

the Plaintiff’s pleadings fail to state a claim as to these defendants and they should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(b)(1).

       Accordingly, the only remaining claims are those against Donna L. Cappadonia and

Dustin Phillips for deliberate indifference to Plaintiff’s medical needs in violation of his

Eight Amendment rights. As the Magistrate Judge correctly stated, “[a]lthough the

Constitution does require that prisoners be provided with a certain minimum level of

medical treatment, it does not guarantee to a prisoner the treatment of his choice.” Wright

v. Collins, 766 F.2d 841, 849 (4th Cir. 1985); see Russell v. Sheffer, 528 F.2d 318, 318 (4th

Cir. 1975) (citing Blanks v. Cunningham, 409 F.2d 220 (4th Cir.1969). In order to state a

claim for deliberate indifference, “[a] plaintiff must satisfy two elements . . . he must show

a serious medical need and he must prove the defendant’s purposeful indifference thereto.”

Sires v. Berman, 834 F.2d 9, 12 (1st Cir. 1987). “Deliberate indifference may be

                                               5
demonstrated by either actual intent or reckless disregard. A defendant acts recklessly by

disregarding a substantial risk of danger that is either known to the defendant or which

would be apparent to a reasonable person in the defendant’s position.” Miltier v. Beorn,

896 F.2d 848, 851–52 (4th Cir. 1990), overruled in part on other grounds by Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (citation omitted). “It is only such indifference that can

offend ‘evolving standards of decency’ in violation of the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). Mere negligence or malpractice does not violate the

Eighth Amendment. Id. Moreover, disagreements between an inmate and a physician over

the inmate’s proper medical care do not state a Section 1983 claim unless exceptional

circumstances are alleged. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).

       Plaintiff appears to take issue with the Magistrate Judge’s conclusion that “even

liberally construed, the plaintiff’s allegations against the defendants, at best, amount to

negligence or medical malpractice, both of which are not actionable under § 1983.”(ECF

No. 18, p. 5-6)(citing Daniels v. Williams, 474 U.S. 327, 328–36 & n.3 (1986); Pink v.

Lester, 52 F.3d 73, 78 (4th Cir. 1995)). Plaintiff’s sole contention with the Report appears

to rest on his allegations that Defendant Cappadonia refused to immediately “treat the

highly infectious, extremely contagious and painful serious illness methicillin-resistant

staphylococcus aureus [“MRSA”]” because “it was brought to her attention fifteen (15)

minutes before shift change” and “she wanted to go home.” (ECF No. 21, ¶¶ 5, 9 & 13).

       However, taking the assertion that Defendant Cappadonia failed to immediately

treat Plaintiff herself because she wanted to go home at the end of her shift as true, Plaintiff

still fails to state a claim upon which relief can be granted. Plaintiff’s pleading and

                                               6
numerous supporting documents clearly indicate that his medical complaints were received

and noted by Nurse Smith and Nurse Jaworski on the same day Defendant Cappadonia is

alleged to have left prior to treatment. (ECF No. 13, p. 7). Moreover, the records indicate

that Plaintiff was scheduled for sick call based on this report and several other non-serious

requests previously made. (ECF No. 13, p. 8). Further, during sick call, medical personnel

evaluated Plaintiff’s complaints and prescribed several medications for his ailments. (ECF

No. 13-1, p. 15). Accordingly, Plaintiff’s pleadings make clear that Plaintiff was

dissatisfied with the type of provider and medical care received for his various ailments,

not with a purposeful indifference to a serious medical need.

       Moreover, Plaintiff was not diagnosed with MRSA until February 14, 2019. (ECF

No. 13, ¶ 29). “Actual knowledge or awareness on the part of the alleged inflicter ...

becomes essential to proof of deliberate indifference ‘because prison officials who lacked

knowledge of a risk cannot be said to have inflicted punishment.’” Brice v. Va. Beach Corr.

Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer v. Brennan, 511 U.S. 825, 844

(1970)). Accordingly, Cappadonia could not have been deliberately indifferent to a medical

need she did not yet know existed. These allegations simply do not show an excessive risk

to Plaintiff's health or safety that defendant knew of or disregarded, as required to satisfy

the subjective prong discussed above. As the Magistrate Judge correctly concluded,

“plaintiff’s exhibits—totaling more than 100 pages—show that the plaintiff received

consistent medical treatment for his ailments.” (ECF No. 18 p. 5). “These voluminous

records evince the medical treatment given to the plaintiff for his various ailments, and



                                             7
while the plaintiff is dissatisfied with the care he received, as noted, he is not

constitutionally entitled to the treatment of his choice.” (Id.)

       Thus, if Plaintiff's allegations were deemed to show inadequate medical care by

defendants, it would at most be negligence or medical malpractice. Neither is cognizable

as an Eighth Amendment claim. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985)

(“[Plaintiff's] allegation that his medical care was inadequate would, at most, constitute a

claim of medical malpractice. He alleges no exceptional circumstances which meet the

standard of deliberate indifference to serious medical needs required for § 1983 liability.”);

Morrison v. Dulah, No. 5:14–CV–66–FDW, 2014 WL 2573041, at *3 (W.D.N.C. 9 June

2014) (dismissing complaint on frivolity review where “[a]t most, Plaintiff alleges that

Defendants were negligent in failing to diagnose and treat the MRSA earlier, resulting in

permanent nerve damage and scarring. Mere negligence is simply not an actionable claim

under § 1983.”).

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the court adopts the Report and Recommendation. (ECF

No. 18). Thus, this matter is dismissed with prejudice and without issuance and service of

process.




                                               8
IT IS SO ORDERED.



February 25, 2020              Joseph F. Anderson, Jr.
Columbia, South Carolina       United States District Judge




                           9
